  Case 20-18807         Doc 67    Filed 01/06/21 Entered 01/06/21 11:06:31           Desc Main
                                    Document     Page 1 of 7



                   FIN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

In re:                                            )     Chapter 7
                                                  )
         DARRYL F. SKRINE, JR.,                   )     Case No. 20-18807
                                                  )
                        Debtor.                   )     Hon. Janet S. Baer


                                    NOTICE OF MOTION

TO: See attached list

       PLEASE TAKE NOTICE that on Wednesday, January 13, 2021, at 1:30 p.m., I will
appear before the Honorable Judge Janet S. Baer, or any judge sitting in that judge’s place, and
present the Trustee’s Motion to Extend Time to Object to the Debtor’s Discharge and
Dischargeability of Debts (the “Motion”), a copy of which is attached.

       This Motion will be presented and heard electronically using Zoom for
Government. No personal appearance in court is necessary or permitted. To appear and be
heard on the Motion, you must do the following:

         To appear by video, use this link: https://www.zoomgov.com and enter the meeting
ID.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID.

       Meeting ID and password. The meeting ID for this hearing is 160 731 2971 and the
passcode is 587656. The meeting ID and further information can also be found on Judge Baer’s
web page on the Court’s website.

        If you object to this Motion and want it called on the presentment date above, you
must file a Notice of Objection no later than two (2) business days before that date. If a Notice
of Objection is timely filed, the Motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the Motion in advance without a hearing.

Dated: January 6, 2021                           Respectfully submitted,
Ronald R. Peterson (2188473)                     RONALD R. PETERSON, not individually
JENNER & BLOCK LLP                               but as chapter 7 trustee for the estate of Darryl
353 N. Clark Street                              F. Skrine, Jr.
Chicago, Illinois 60654-3456
PH: 312-923-2981                                 By: /s/ Ronald R. Peterson
FAX: 312-840-7381                                Counsel to the Trustee
  Case 20-18807       Doc 67     Filed 01/06/21 Entered 01/06/21 11:06:31           Desc Main
                                   Document     Page 2 of 7



                                CERTIFICATE OF SERVICE

         I, Angela M. Allen, certify that I served a copy of this notice and the attached motion on
each entity shown on the attached list at the address shown and by the method indicated on the
list on January 6, 2021.

                                             /s/ Angela M. Allen


                                        SERVICE LIST

                                          In re Skrine
                                            20-18807

Via ECF Notification:

      David E Cohen           dcohen@fishercohen.com
      Gordon E. Gouveia       ggouveia@foxrothschild.com, orafalovsky@foxrothschild.com
      Patrick S Layng         USTPRegion11.ES.ECF@usdoj.gov
      Ronald R Peterson       rpeterson@jenner.com, rpeterson@ecf.axosfs.com;
                               docketing@jenner.com

Via United States Mail:

Darryl F. Skrine, Jr.                                Chase Auto Finance
900 West Hubbard Street                              Attn: Bankruptcy
PH East                                              PO Box 901076
Chicago, IL 60642                                    Fort Worth, TX 76101

South River Capital, LLC                             Mercedes-Benz Financial Services
Attn: James Plack, CEO                               Attn: Bankruptcy
2661 Riva Road                                       PO Box 685
Building 1000, Suite 1020                            Roanoke, TX 76262
Annapolis, Maryland 21401
                                                     Southwest Credit Systems
South River Capital, LLC                             4120 International Parkway #100
Attn: James Plack, CEO                               Carrolton, TX 75007
1 Park Place, Suite 540
Annapolis, MD 21401                                  BMO Harris Bank
                                                     800 W. Washington St.
South River Capital, LLC                             Chicago, IL 60607
Attn: James Plack, Registered Agent                  Bank of America
1500 Wild Cranberry Drive                            4909 Savarese Circle
Crownsville, MD 21032                                F11-908-01-50
                                                     Tampa, FL 33634
 Case 20-18807     Doc 67     Filed 01/06/21 Entered 01/06/21 11:06:31      Desc Main
                                Document     Page 3 of 7



Bank of America N.A.                          SunTrust Bank now Truist Bank
PO Box 982284                                 P.O. Box 85092
El Paso, TX 79998                             Richmond, VA 23286

JPMorgan Chase Bank NA                        Verizon
Bankruptcy Mail Intake Team                   Verizon Wireless BK Admin
700 Kansas Lane Floor 01                      500 Technology Dr. Ste 550
Monroe, LA 71203                              Weldon Springs, MO 63304

Mark Fisher                                   Verizon
900 West Hubbard Street                       By American Infosource as Agent
Chicago, IL 60642                             4515 N. Santa Fe Ave
                                              Oklahoma City, OK 73118

Northwestern Medicine Prentice Women          Office of the U.S. Trustee, Region 11
250 E Superior Street                         219 S. Dearborn Street, Room 873
Chicago, IL 60611                             Chicago, IL 60604




                                          2
  Case 20-18807        Doc 67     Filed 01/06/21 Entered 01/06/21 11:06:31          Desc Main
                                    Document     Page 4 of 7



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                             )     Chapter 7
                                                   )
         DARRYL F. SKRINE, JR.,                    )     Case No. 20-18807
                                                   )
                       Debtor.                     )     Hon. Janet S. Baer

                 TRUSTEE’S MOTION TO EXTEND TIME
  TO OBJECT TO DEBTOR’S DISCHARGE AND DISCHARGEABILITY OF DEBTS

         Ronald R. Peterson, not individually but solely as chapter 7 trustee (the “Trustee”) for

Darryl F. Skrine, Jr. (the “Debtor”), respectfully moves (the “Motion”) for entry of an Order,

pursuant to section 727(c)(1) of the Bankruptcy Code and Bankruptcy Rules 4004(b) and

4007(c), extending the deadline to file complaints objecting to the Debtor’s discharge and/or the

dischargeability of debts, and states:

                             JURISDICTION AND AUTHORITY

         1.     This Court has jurisdiction over this matter under 28 U.S.C. § 1334(b). Venue is

proper under 28 U.S.C. § 1409. This matter is a core proceeding under 28 U.S.C. § 157(b)(2) and

the Court has authority to enter a final order on this Motion. Even if the Court did not have such

authority, the Trustee consents to the entry of a final order on this Motion.

         2.     The relief requested in this Motion is appropriate under section 727(c)(1) of the

Bankruptcy Code and Bankruptcy Rules 4004(b) and 4007(c).

                                         BACKGROUND

         3.     On October 16, 2020, the Debtor—an active NFL football player—filed a

voluntary petition for relief under chapter 7 of the Bankruptcy Code in the above-captioned case.

Thereafter, Ronald R. Peterson was appointed chapter 7 trustee.
  Case 20-18807        Doc 67     Filed 01/06/21 Entered 01/06/21 11:06:31          Desc Main
                                    Document     Page 5 of 7



        4.      Based on the information provided in the Debtor’s petition and early

conversations with counsel for the Debtor, the Trustee filed an initial report of assets to be

administered for the benefit of creditors. (Dkt 11.)

        5.      Since his appointment, the Trustee and his counsel have been investigating the

financial affairs of the Debtor and have determined that the Trustee requires additional time to

properly evaluate the Debtor’s assets, liabilities, and financial affairs.

        6.      On December 14, 2020, creditor Balanced Bridge Funding, LLC (“BBF”) moved

to dismiss or convert the Debtor’s chapter 7 case (Dkt. 14) and filed an adversary proceeding

(Adv. No. 20-00416) seeking an injunction restraining the Debtor from spending, transferring or

otherwise dissipating his post-petition earnings and requiring the Debtor to account for and turn

over his post-petition earnings to the Trustee (Dkt. 51). On December 21, 2020, the Court

entered a temporary restraining order to such effect (see Adv. Dkt. 15). The parties are currently

negotiating the final form of a preliminary injunction containing substantially similar turnover

and accounting requirements.

        7.      On December 22, 2020, the United States Trustee moved to convert the Debtor’s

chapter 7 case to a case under chapter 11 of the Bankruptcy Code and for the appointment of a

chapter 11 trustee (Dkt. 57).

        8.      Currently, the last day for the Trustee to object to the Debtor’s discharge or the

dischargeability of the Debtor’s debts is January 19, 2021.

                                      RELIEF REQUESTED

        9.      By this Motion, the Trustee seeks an extension of the deadlines to file a complaint

objecting to the Debtor’s discharge under section 727 of the Bankruptcy Code and to

dischargeability of his debts under section 523 of the Bankruptcy Code until March 22, 2021.




                                                   2
  Case 20-18807        Doc 67     Filed 01/06/21 Entered 01/06/21 11:06:31              Desc Main
                                    Document     Page 6 of 7




                              BASIS FOR RELIEF REQUESTED

       10.     Section 727(c)(1) of the Bankruptcy Code authorizes a trustee to object to the

granting of a debtor’s discharge. See 11 U.S.C. 727(c)(1). Under Federal Rule of Bankruptcy

Procedure 4004(a), the deadline to object to discharge is 60 days after the first date set for the

section 341(a) meeting of creditors. See Fed. R. Bankr. P. 4004(a). On motion of any party in

interest, after notice and a hearing, the court may for cause extend the time to object to discharge

so long as the motion is filed before the deadline has expired. See Fed. R. Bankr. P. 4004(b).

Federal Rule of Bankruptcy Procedure 4007(a) authorizes a debtor or any creditor to file a

complaint to obtain a determination of the dischargeability of any debt under section 523 of the

Bankruptcy Code. See Fed. R. Bankr. P. 4007(a); see also 11 U.S.C. § 523(c).

       11.     Here, cause exists to extend the deadlines to object to discharge and

dischargeability to March 22, 2021.

       12.     First, the Debtor’s path forward in bankruptcy is currently in flux pending the

resolution of BBF and the U.S. Trustee’s respective motions to dismiss and/or convert his

chapter 7 case. To avoid duplicating the efforts of creditors, the U.S. Trustee, and their respective

counsel, the Trustee believes it is in the best interest of all stakeholders to await the resolution of

these motions before fully ramping up his investigation.

       13.     Second, the Trustee understands that, before filing for bankruptcy, the Debtor

engaged in numerous significant financial transactions—including extensive trading of

cryptocurrency futures contracts—through which the Debtor lost substantial assets and incurred

substantial liabilities. Contemporaneously with this Motion, the Trustee is seeking authority to

retain Charles River Associates to assist him in reviewing these transactions. The requested




                                                  3
  Case 20-18807        Doc 67     Filed 01/06/21 Entered 01/06/21 11:06:31              Desc Main
                                    Document     Page 7 of 7



extension will allow the Trustee and CRA additional time to evaluate whether the Debtor’s pre-

petition transactions warrant an objection to discharge.

       14.     Finally, the complexity of this case is further amplified by the fact that—

commensurate with his status as a professional athlete—the Debtor’s assets and liabilities exceed

that of the typical individual chapter 7 debtor.

       15.     Accordingly, the Trustee respectfully submits that cause exists for the requested

extensions.

       16.     Pursuant to Bankruptcy Rules 4004(b) and 4007(c), the Trustee has filed this

Motion prior to the expiration of the current deadline to file a complaint objecting to the Debtor’s

discharge and/or the dischargeability of certain debts.

       WHEREFORE, the Trustee respectfully requests that the Court enter an Order:

       A.      Extending the deadlines to file a complaint objecting to the Debtor’s discharge

under Section 727 of the Bankruptcy Code and to dischargeability of his debts under Section 523

of the Bankruptcy Code until March 22, 2021; and

       B.      Granting such other and further relief as this Court deems just.

Dated: January 6, 2021                                 Respectfully submitted,

Ronald R. Peterson (2188473)                           RONALD R. PETERSON, not individually but
JENNER & BLOCK LLP                                     as chapter 7 trustee for the estate of Darryl F.
353 N. Clark Street                                    Skrine, Jr.
Chicago, Illinois 60654-3456
PH: 312-923-2981                                       By: /s/ Ronald R. Peterson
FAX: 312-840-7381                                        Counsel to the Trustee




                                                   4
